DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicants’ amendment of claims 1, 5, 8, 9, and 17-19 in the reply filed on 17 September 2021 is acknowledged.
3.	Applicants’ addition of claim 20 in the reply filed on 17 September 2021 is acknowledged.

EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Attorney Jenae Gureff on 19 November 2021. 
The application has been amended as follows:

1. (Currently Amended) An [[intraocular lens (IOL) comprising [[
a central optical portion; [[
- at least two polymer haptics radially extending from said central optical portion for fixation of the [[intraocular lens to [[a capsular bag of an eye; wherein each of the at least two haptics comprises:
(i) a curved plate defining a capsular-contacting surface, and
(ii) [[- capsular bag of the eye;
- a photoinitiating agent; 
- means for making the intraocular lens to be in a stretched state in order to maximize contact between the at least two haptics and the capsular bag; and
- light guiding elements embedded in the means for making the intraocular lens to be in a stretched state, the light guiding elements sized and configured for providing light of a wavelength adapted to excite the photoinitiating agent for creating a photochemical bond between the intraocular lens and the capsular bag, 
wherein the photoinitiating agent delivery means comprises an outer surface of the polymer haptics being coated with the photoinitiating agent or comprising an outer layer of the polymer haptics where the photoinitiating agent is embedded,
wherein the photoinitiating agent is a solution containing riboflavin or Rose Bengal,
wherein the at least two haptics are made of a poly-hydroxyethylmethacrylate (pHEMA)-based polymer material.

5. (Currently Amended) The [[intraocular lens of claim [[1, wherein the means for making the [[intraocular lens to be in a stretched state comprises at least one tension ring.  
6. (Currently Amended) The [[intraocular lens of claim [[1, wherein the means for making the [[intraocular lens to be in a stretched state comprises at least one balloon.
7.-20. (Cancelled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAVIER G BLANCO/             Examiner, Art Unit 3774